Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24239-DLG

  BARBARA ALVEREZ FUENTES,

                   Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

                   Defendant.
                                               /

                                 JOINT SCHEDULING REPORT

         A telephonic meeting was held at 11:00 a.m. on November 23, 2020, and was attended
  by:

         Jose M. Francisco, Esquire                    Counsel for Plaintiff


         Ernest H. Kohlmyer, III, Esquire              Counsel for Defendant, Healthcare
                                                       Revenue Recovery Group, LLC.


  Counsel for the parties have communicated regarding the scheduling issues contained herein and
  agree to its contents.

  I.     Recommended Case Management Track: The Parties recommend this case be

         assigned to the Standard Track based on the number of parties and complexity of the

         action.



  II.    Case Management Plan:

         A.        The likelihood of settlement: The likelihood of settlement is unknown at this

                   time.



                                                   1
Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 2 of 6




        B.   The likelihood of appearance in the action of additional parties: At this time

             the likelihood of appearance in the action of additional parties is unlikely.

        C.   Proposed limits on time:

             (i)     The parties propose that the time to join other parties and to amend
                     pleadings occur by or before January 13, 2021.
             (ii)    The parties propose that all summary judgment, and other dispositive
                     motions shall be filed by August 8, 2021; and
             (iii)   The parties propose that discovery shall be completed by June 23, 2021.

        D.   Proposals for the formulation and simplification of issues:

             The parties agree to cooperate in working to simplify the issues, including the
             elimination of frivolous claims or defenses, if any, and further agree that any motion
             for summary judgment or partial summary judgment shall be filed on or before
             August 8, 2021.

        E.   The necessity or desirability of amendments to the pleadings:

             At this time, the parties do not anticipate any further amendments to the pleadings.

        F.   The possibility of obtaining admissions of fact and of documents, electronically

             stored information or things which will avoid unnecessary proof, stipulations

             regarding authenticity of documents, electronically stored information or

             things, and the need for advance rulings from the Court on admissibility of

             evidence:

             The Parties anticipate a reasonable possibility of obtaining admissions of facts and
             of documents.

        G.   Suggestions for the avoidance of unnecessary proof and of cumulative

             evidence:

             The Parties agree to utilize discovery in order to avoid unnecessary proof and
             cumulative evidence.

        H.   Suggestions on the advisability of referring matters to a Magistrate Judge or

             master:

                                               2
Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 3 of 6




                At this time, the Parties do not agree to the referral of potentially dispositive matters
                to a Magistrate Judge or master.

         I.     A preliminary estimate of the time required for trial:

                Jury Trial is expected to take approximately 2-3 days.

         J.     Requested date or dates for conferences before trial, a final pretrial

                conference, and trial:

                The Parties request trial beginning November 2021 with a final pretrial conference
                to be held the week of October 19, 2021.

         K.     Any other information that might be helpful to the Court in setting the case

                for status or pretrial conference:

                The Parties have no other information that might be helpful to the Court at this time.

  III.   This case was not previously filed and is not substantially related to any other case

         previously or currently pending before another court.




                                                   3
Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 4 of 6




                       DISCOVERY PLAN PURSUANT TO RULE 26(f)

  I.     What changes should be made in the timing, form, or requirement for disclosures

         under Rule 26(a), including a statement of when initial disclosures were made or will

         be made;

         The parties do not believe any changes should be made to the timing, form, or requirement
         for disclosures under Rule 26(a). Initial disclosures will be made by January 15, 2020.

  II.    The subjects on which discovery may be needed, when discovery should be completed,

         and whether discovery should be conducted in phases or be limited to or focused on

         particular issues;

         The parties do not believe that discovery should be conducted in phases or be limited to
         particular issues. Discovery should be completed by June 23, 2021.

  III.   Any issues about disclosure or discovery of electronically stored information,

         including the form or forms in which it should be produced:

         The parties anticipate issues about disclosure or discovery of electronically stored
         information. Electronically stored information shall be produced in .pdf format by
         electronic file transfer or on a CD or DVD, where possible, unless otherwise requested or
         agreed to be produced on a different medium or format. Excel spreadsheets and other data,
         if responsive and relevant, will be produced in native format or in a machine readable
         format, such as .csv. If other types of documents do not render to a readable format in .pdf,
         the Parties will meet and confer to agree upon a reasonably useable format.

  IV.    Any issues about claims of privilege or of protection as trial-preparation materials,

         including—if the parties agree on a procedure to assert these claims after

         production—whether to ask the court to include their agreement in an order;

         The parties agree that certain materials will be subject to privilege and agree to confer in
         an attempt to resolve issues of privilege by stipulation or confidentiality agreement before
         involving the Court.

  V.     What changes should be made in the limitations on discovery imposed under these

         rules or by local rule, and what other limitations should be imposed;



                                                  4
Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 5 of 6




        The parties do not believe that any changes need be made to the limitations on discovery
        imposed under these rules or by local rules.

  VI.   Any other orders that the court should issue under Rule 26(c) or under Rule 16(b)

        and (c).

        The parties do not believe that any special orders are warranted at this time.


        Dated this 11th day of December 2020.

   /s/ Jose M. Francisco________                     /s/ Ernest H. Kohlmyer, III
   Jose M. Francisco, Esquire                        Ernest H. Kohlmyer, III, Esquire
   Florida Bar No. 0892874                           Florida Bar No. 110108
   josefrancisco@jmflawyers.com                      Skohlmyer@shepardfirm.com
   litigationsec1@jmflawyers.com                     Shepard, Smith, Kohlmyer & Hand, P.A.
   Jose M. Francisco, P.A.                           2300 Maitland Center Parkway, Suite 100
   8660 Flagler Street, Suite 100                    Maitland, Florida 32751
   Miami, FL 33144                                   Telephone (407) 622-1772
   Telephone: (305) 649-2213; Ext.1007               Facsimile (407) 622-1884
   Attorney for Plaintiff                            Attorneys for Defendant , Healthcare
                                                     Revenue Recovery Group, LLC




                                                 5
Case 1:20-cv-24239-DLG Document 12 Entered on FLSD Docket 12/11/2020 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  December 11, 2020, via the Clerk of Court’s CM/ECF system. I further certify that the foregoing

  has been sent via electronic transmission to the following: with the Clerk of the Court by using the

  electronic filing system.   I further certify that the foregoing has been sent via electronic

  transmission to the following: Jose M. Francisco, Esquire at josefrancisco@jmflawyers.com and

  litigationsec1@jmflawyers.com (Attorneys for Plaintiff).

                                                        /s/ Ernest H. Kohlmyer, III
                                                        Ernest H. Kohlmyer, III
                                                        Florida Bar No. 110108
                                                        2300 Maitland Center Parkway, Suite 100
                                                        Maitland, Florida 32751
                                                        Phone: (407) 622-1772
                                                        Fax: (407) 622-1884
                                                        Attorneys for Defendant Healthcare
                                                        Revenue Recovery Group, LLC




                                                   6
